Exhibit FINANCIAL ADVISORY CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (the “Agreement”) is entered this 1st day of May 2008 by and between Mark T. Cox of 527 Madison Avenue, New York, New York, 10022, an individual hereinafter (“Consultant”), and Valcent Products Inc. of Suite 1010 - 789 West Pender Street, Vancouver, British Columbia, Canada V6C 1H2 (“Client”), an Alberta, Canada corporation, with reference to the following: A. The Client desires to be assured of the association and services of the Consultant to advise the Client in business and/or financial matters and is therefore willing to engage the Consultant upon the terms and conditions set forth herein. Consultant desires to be assured, and Client desires to assure Consultant, that, if Consultant associates with Client and allocates its resources necessary to provide Client with its services as Client requires and expects, Consultant will be paid the consideration described herein and said consideration will be nonrefundable, regardless of the circumstances. B. The Consultant agrees to be engaged and retained by the Client and upon the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing, of the mutual promises hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Engagement. Client hereby engages Consultant on a non-exclusive basis, and Consultant hereby accepts the engagement to become a financial consultant to the Client and to render such advice, consultation, information, and services to the Directors and/or Officers of the Client regarding general financial and business matters including, but not limited to: A. Corporate planning, strategy and negotiations with potential strategic business partners; B. Business growth and development planning; C. Periodic reporting as to developments concerning general financial markets, possible strategic direction, and public securities markets and industry which may be relevant or of interest or concern to the Client or the Client’s business; D. General business consulting services and/or other general business consulting needs as expressed by Client. It is expressly understood and agreed by Client that, in reliance upon Client’s representations, warranties and covenants contained herein, immediately upon execution and delivery of this Agreement by Client, Consultant is setting aside and allocating for the benefit of Client valuable resources required to fulfill Consultant’ obligations described in paragraph 1 hereof. In doing so, Consultant agrees to forebear from undertaking other opportunities and commitments (that would result in enrichment to Consultant) in order to be available to provide Client the services contemplated by this Agreement. 2.
